Exhibit 10.3

INTEVAC, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Unless otherwise defined herein, the terms defined in the Intevac, Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement (the “Agreement”), which includes the Notice of
Restricted Stock Unit Grant (the “Notice of Grant”) and Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A.

I.NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant:

Address:

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

One hundred percent (100%) of the Restricted Stock Units will vest on the one
(1) year anniversary of the Date of Grant (the “One-Year Anniversary”), provided
Participant remains a Director through such date.

Except as provided by the following paragraph, in the event Participant ceases
to be a Director for any or no reason before Participant vests in the Restricted
Stock Units, the Restricted Stock Units and Participant’s right to acquire any
Shares hereunder will immediately terminate.

 

 

-1-

--------------------------------------------------------------------------------

 

Notwithstanding anything in the Plan or this Agreement to the contrary, if, on
or following the six (6)-month anniversary of the Date of Grant, Participant’s
service as a Director terminates under honorable circumstances and such
termination is a “separation from service” within the meaning of Section 409A
(as defined below), one hundred percent (100%) of the Restricted Stock Units
will vest immediately prior to such separation from service.  The Board,
excluding Participant for this purpose, will determine in its sole, good faith
discretion, whether Participant’s termination as a Director was under honorable
circumstances; provided, however, that the Board’s determination that
Participant willfully breached the Company’s Director Code of Ethics, as in
effect at the time of such breach, automatically will be deemed to be a
determination that any termination of Participant’s service as a Director is not
under honorable circumstances. For the avoidance of doubt, that Participant’s
termination as a Director was not under honorable circumstances may be
determined after Participant’s termination as a Director, and any Shares issued
pursuant to this Agreement shall, upon such a determination, be immediately
forfeited to the Company for no consideration.

 

By Participant’s signature and the signature of the representative of Intevac,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Agreement, including the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A, all of which are made a part of
this document.  Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement.  Participant further agrees to notify the
Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

INTEVAC, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




-2-

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Agreement (the “Participant”) under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
this Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 20 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units will be paid in whole Shares as soon as practicable after vesting,
but in each such case within thirty (30) days following the vesting date.  In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of the payment of any Restricted Stock Units payable under this
Agreement.  No fractional Shares will be issued under this Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to any
acceleration provisions contained in the Plan or set forth in this Agreement,
and subject to Section 5, the Restricted Stock Units awarded by this Agreement
will vest in accordance with the vesting provisions set forth in the Notice of
Grant.  Except as provided in the Notice of Grant, Restricted Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a Director
from the Date of Grant until the date such vesting occurs.  

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from or complies with Section 409A.  

-3-

--------------------------------------------------------------------------------

 

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Director (provided that such termination is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such separation from service and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s separation from service, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
separation from service, unless the Participant dies following his or her
termination as a Director, in which case, the Restricted Stock Units will be
paid in Shares to the Participant’s estate as soon as practicable following his
or her death. It is the intent of this Agreement that it and all payments and
benefits hereunder be exempt from or comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply.  Each payment payable under this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  For purposes of this Agreement, “Section 409A” means
Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

5.Forfeiture upon Termination of Status as a Director.  Except as provided in
the Notice of Grant, the balance of the Restricted Stock Units that have not
vested as of the time of Participant’s termination as a Director for any or no
reason and Participant’s right to acquire any Shares hereunder will immediately
terminate.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

-4-

--------------------------------------------------------------------------------

 

7.Withholding of Taxes.  Currently, the Company typically is not required to
withhold taxes from non-employee directors.  However, applicable rules may
change, Participant’s non-employee status may change, and/or special
circumstances may require withholding.  Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding which the Company determines must be withheld or collected with
respect to this Award and/or the Shares thereunder (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by him or her is and remains Participant’s responsibility and that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Unit grant, including the grant, vesting or settlement
of the Restricted Stock Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax-Related Items.

Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of Tax-Related Items.  Prior to
vesting and/or settlement of the Restricted Stock Units, Participant will pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all obligations of the Company and/or the Employer for Tax-Related
Items.  In this regard, Participant authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by Participant from
his or her wages or other cash compensation paid to Participant by the Company
and/or the Employer or from proceeds of the sale of Shares.  Alternatively, or
in addition, if permissible under applicable local law, the Company may, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit or require Participant to satisfy such Tax-Related Items, in
whole or in part (without limitation) by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld for Tax-Related Items, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld for
Tax-Related Items. The Company in its sole discretion, will have the right (but
not the obligation) to satisfy any Tax-Related Items by reducing the number of
Shares otherwise deliverable to Participant and, until determined otherwise by
the Company, this will be the method by which such obligations for Tax-Related
Items are satisfied. If Participant fails to make satisfactory arrangements for
the payment of any required Tax-Related Items hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4 or Tax-Related Items related to the Restricted Stock Units
otherwise are due, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company

-5-

--------------------------------------------------------------------------------

 

8.Acknowledgements.

(a)Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Award of
Restricted Stock Units subject to all of the terms and provisions
thereof.  Participant has reviewed the Plan (including any applicable appendixes
or sub-plans thereunder) and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Award.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated in the Notice of Grant.

(b)The Company (which may or may not be Participant’s Employer) is granting the
Restricted Stock Units.  The Company may administer the Plan from outside
Participant’s country of residence, and United States law will govern all
Restricted Stock Units granted under the Plan.

(c)Participant acknowledges that benefits and rights provided under the Plan are
wholly discretionary and, although provided by the Company, do not constitute
regular or periodic payments.  Unless otherwise required by Applicable Laws, the
benefits and rights provided under the Plan are not to be considered part of
Participant’s salary or compensation for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind.  Participant waives any and
all rights to compensation or damages as a result of the termination of
employment with the Company for any reason whatsoever insofar as those rights
result or may result from:

(i)the loss or diminution in value of such rights under the Plan, or

(ii)Participant ceasing to have any rights under, or ceasing to be entitled to
any rights under the Plan as a result of such termination.

(d)The grant of the Restricted Stock Units, and any future grant of Restricted
Stock Units under the Plan is entirely voluntary, and at the complete discretion
of the Company.  Neither the grant of the Restricted Stock Units nor any future
grant of Restricted Stock Units by the Company will be deemed to create any
obligation to grant any further Restricted Stock Units, whether or not such a
reservation is explicitly stated at the time of such a grant.  The Company has
the right, at any time to amend, suspend or terminate the Plan.

(e)The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
the Company will not incur any liability of any kind to Participant as a result
of any change or amendment, or any cancellation, of the Plan at any time.

-6-

--------------------------------------------------------------------------------

 

(f)Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or labor relationship of any
kind with the Company.

9.Data Privacy.  By entering into this Agreement, and as a condition of the
grant of the Restricted Stock Units, Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this document by and
among, as applicable, the Employer, and Company and its Subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

 

Participant understands that the Company and the Employer, its Parent or any
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the purpose of implementing, administering and managing the Plan
(“Data”).  Participant understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in Participant’s country or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than Participant’s
country.  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting
Participant’s local human resources representative.  Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom
Participant may elect to deposit any shares of stock acquired upon settlement of
the Restricted Stock Units.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative.  Participant understands,
however, that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.  For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

10.English Language.  Participant has received the terms and conditions of this
Agreement and any other related communications, and Participant consents to
having received these documents in English.  If Participant has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the translated version is different than the English
version, the English version will control.

-7-

--------------------------------------------------------------------------------

 

11.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

12.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A DIRECTOR AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A DIRECTOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A DIRECTOR AT ANY TIME, WITH OR WITHOUT
CAUSE.

13.Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Secretary at
Intevac, Inc., 3560 Bassett Street, Santa Clara CA 95054, or at such other
address as the Company may hereafter designate in writing.

14.Grant is Not Transferable.  Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

15.Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

-8-

--------------------------------------------------------------------------------

 

16.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  

17.Plan Governs.  This Agreement is subject to all terms and provisions of the
Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

18.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

19.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

20.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21.Agreement Severable.  In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

-9-

--------------------------------------------------------------------------------

 

22.Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

23.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

24.Governing Law.  This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

-10-